


Exhibit 10.38

 

Douglas Dynamics, Inc.

2014 Annual Incentive Plan

 

1)             The Douglas Dynamics, Inc. Annual Incentive Plan (“Plan”) is
designed to provide an opportunity for the President and the other named
executive officers of the Company selected to participate in the Plan
(collectively, the “Participants”) to earn a cash bonus upon the achievement of
the performance targets established under the Plan.

 

a)             The performance metrics and weightings used under the Plan will
be approved by the Compensation Committee of the Board of Directors (the
“Committee”), which has the authority to change the performance metrics and/or
weightings used under the Plan each year:

 

i)                                         Operating Income - 70% weighting

ii)                                      Free Cash Flow (“FCF”) - 30% weighting

 

b)             Target Bonus:

 

i) President - 100% of annual base salary

ii) Other Participants - 75% of annual base salary

 

c)              Plan will be subject to overall maximum bonus:

 

i)                                         President - 150% of annual base
salary

ii)                                      Other Participants - 125% of annual
base salary

 

Notwithstanding anything herein to the contrary, the Committee has the authority
to change the target and maximum bonuses under the Plan for subsequent years.

 

2)             Operating Income

 

a)             For purposes of the Plan, Operating Income is defined as adjusted
EBITDA less depreciation, plus other expense, adjusted for non recurring
expenses, as approved by the Committee

 

b)             Targeted Operating Income will be set annually by the Committee

 

c)              Performance is measured by the degree to which Operating Income
achieves, exceeds, or falls short of, Targeted Operating Income

 

d)             Achievement of Targeted Operating Income will result in a bonus
as a % of annual base salary equal to the Target Bonus multiplied by the
weighting of the Operating Income metric.  For 2014 this would result in a bonus
of:

 

i)                                         President - 70% of annual base salary
(100% target x 70% weighting)

ii)                                      Other Participants - 52.5% of annual
base salary (75% target x 70% weighting)

 

--------------------------------------------------------------------------------


 

e)              If Operating Income falls below 50% of Targeted Operating
Income, no Operating Income bonus will be earned

 

f)               If Operating Income falls between 50% and 100% of Targeted
Operating Income, bonus earned will be reduced linearly from the amount
determined under Section 2(d) for each 1 % reduction in Operating Income below
Targeted Operating Income.  For 2013, the reduction would be as follows for each
1% reduction in Operating Income below Targeted Operating Income:

 

i)                                         1.4%% for President

ii)                                      1.05% for Other Participants

 

g)              If Operating Income exceeds Targeted Operating Income, the
Operating Income bonus earned will be increased linearly for each 1% increase in
Operating Income above Targeted Operating Income by 1.4% (for both President and
other Participants)

 

3)             Free Cash Flow (FCF)

 

a)             For purposes of the Plan, FCF is defined as cash generated by
operating activities, less capital expenditures, adjusted for non recurring
items, as approved by the Committee

 

b)             Targeted FCF will be set annually by the Committee

 

c)              Performance is measured by the degree to which FCF achieves,
exceeds, or falls short of, Targeted FCF

 

d)             Achievement of Targeted FCF will result in a bonus as a % of
annual base salary equal to the Target Bonus multiplied by the weighting of the
FCF metric.  For 2013 this would result in a bonus of:

 

i)                                         President - 30.0% of annual base
salary (100% target x 30% weighting)

ii)                                      Other Participants - 22.5% of annual
base salary (75% target x 30% weighting)

 

e)              If free cash flow falls below $13.5 million, then no FCF bonus
will be earned

 

f)               If FCF falls between $13.5 million and Targeted FCF, then the
bonus earned will be reduced linearly from the amounts determined under Section
3(d), which, for 2014 would be:

 

i)                                         President — the FCF bonus reduced
linearly from 30% to 0% of annual base salary

ii)                                      Other Participants — the FCF bonus
reduced linearly from 22.5% to 0% of annual base salary

 

--------------------------------------------------------------------------------


 

g)              If FCF exceeds Targeted FCF, then the FCF bonus earned will be
increased linearly for each $1 million increase in FCF above Targeted FCF by
0.833% (for both President and other Participants)

 

4)             Overall Bonus Earned

 

a)             For 2013, the total bonus that may be earned under the Plan is
subject to a cap:

 

i)                                         President - 150% of annual base
salary

ii)                                      Other Participants - 125% of annual
base salary

 

As noted above, the Committee has the authority to change the maximum bonuses
under the Plan for subsequent years.

 

--------------------------------------------------------------------------------
